UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4591


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARKADIO DEANGEL OLIVARES-LOPEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:12-cr-00001-D-1)


Submitted:   March 8, 2013                 Decided:   April 17, 2013


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arkadio        Deangel        Olivares-Lopez           pled        guilty     to

possessing with intent to distribute five kilograms or more of

cocaine      and    aiding     and    abetting       in   violation         of    21    U.S.C.

§ 841(a)(1) (2006) and 18 U.S.C. § 2 (2006).                        The district court

sentenced      him    to     162     months    of     imprisonment.              On    appeal,

Olivares-Lopez        contends        that     his    sentence       is     substantively

unreasonable.        For the reasons that follow, we affirm.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                  Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).          In so doing, we first examine the sentence for

significant procedural error, including failing to calculate (or

improperly         calculating)       the     advisory        Sentencing         Guidelines

range, treating the Guidelines as mandatory, failing to consider

the 18 U.S.C. § 3553(a) (2006) factors, selecting a sentence

based   on    clearly        erroneous       facts,    or    failing        to   adequately

explain   the       chosen    sentence.           Gall, 552 U.S.   at     51.      When

considering the substantive reasonableness of the sentence, we

take into account the totality of the circumstances.                                    United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the Guidelines range, we presume on

appeal that the sentence is reasonable.                           United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States,

                                              2
551 U.S. 338, 346–56 (2007) (permitting appellate presumption of

reasonableness for within-Guidelines sentence).

            Here,     Olivares-Lopez           was     sentenced     to    a    properly

calculated    advisory     Guidelines          range    sentence.         The   district

court listened to the arguments of counsel and to Olivares-Lopez

himself, and expressly considered the § 3553(a) factors.                               The

court adequately explained its decision to sentence Olivares-

Lopez within his advisory sentencing range of 135-168 months,

and   we    find    no    reason     not       to    apply     the   presumption       of

reasonableness      on     appeal.             See     Go, 517 F.3d       at    218.

Accordingly, we affirm.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and          argument   would      not   aid   the

decisional process.

                                                                                AFFIRMED




                                           3